Opinion issued July 22, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00849-CR
———————————
RODOLFO FLORES, Appellant
V.
The State of
TExas, Appellee

 

 
On Appeal from the 174th District Court 
Harris County, Texas

Trial Court Case No. 1134857
 

 
MEMORANDUM OPINION
A jury found appellant, Rodolfo Flores, guilty of the
offense aggravated sexual assault of a child,[1] and assessed punishment at nine years’ confinement. 
Appellant’s
counsel on appeal has filed a brief stating that the record presents no
reversible error and that the appeal is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400
(1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable
grounds for reversal. Id.; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. [Panel Op.] 1978). The brief also reflects that counsel
delivered a copy of the brief to appellant and advised appellant of his right
to file a pro se response. See Stafford v. State, 813 S.W.2d 503, 510
(Tex. Crim. App. 1991).
When this Court receives an Anders
brief from a defendant’s court-appointed appellate counsel, we conduct a review
of the entire record to determine whether the appeal is frivolous, i.e.,
whether it presents any arguable grounds for appeal. See Anders, 386 U.S. at 744, 87 S. Ct.
at 1400; Stafford v. State, 813 S.W.2d at 511. An appeal is frivolous
when it does not present any argument that could “conceivably persuade the
court.” In re Schulman, 252 S.W.3d 403, 407 n. 12 (Tex. Crim. App. 2008).
In our review, we consider appellant’s pro se response, if any, to his counsel’s
Anders
brief. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
Appellant has filed a pro se response,
contending the he received ineffective assistance of counsel on appeal. Having
reviewed the record, counsel’s brief, and appellant’s pro se response, we agree
that the appeal is frivolous and without merit and that there is no reversible
error. See id.
CONCLUSION

We affirm the judgment of the trial court.
We grant appellate counsel’s motion to withdraw.[2]  See Stephens v. State,
35 S.W.3d 770, 771-72 (Tex. App.—Houston [1st Dist.] 2000, no pet.) (per curiam). 
PER
CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           See Tex.
Penal Code Ann. § 22.021(a)(1) (B) (iii) (Vernon Supp. 2009).


[2]           Appointed
counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of
Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.
2005); Downs v. State, 137 S.W.3d 837, 842 n. 2 (Tex. App.—Houston [1st
Dist.] 2004, pet. ref’d).